When the contractor entered into the agreement to make the improvement which was completed almost one year prior to the date (April 7, 1926) the applicable act became effective, the contractor knew that the obligation was that of the improvement district, and that he could not successfully proceed against any guaranty fund, or the city generally, for payment for the improvement. The 1927 amendment of the 1925 act definitely fixed the *Page 248 
effective date of the latter act as April 7, 1926, and omitted that provision of the 1925 act which referred to the issuance of bonds after April 7, 1926. I am of the view that there can be no other reasonable conclusion than that the object of the 1927 amendment was to clarify the 1925 act and eliminate the apparent ambiguity in § 2 of the 1925 act.
The paving improvement was accepted by the town of Bucoda October 19, 1925, and a warrant was delivered to the contractor for eighty per cent of the payment due; the balance of twenty per cent was retained by the municipal corporation, as provided in the contract. The final estimate was allowed by the municipal corporation on December 7, 1925, and a warrant was ordered drawn for the balance due the contractor, to whom the warrant was delivered at that time. Notice of final hearing on the assessment roll for the improvement district was set for January 18, 1926. The final reading and passage of the order confirming the assessment roll was passed February 15, 1926. Prior to April 7, 1926 (effective date of the act), the assessment roll for the district was delivered to the treasurer of the municipal corporation for collection. On April 10, 1926, three days subsequent to the effective date of the act, the municipal corporation issued to J.H. Collins  Company local improvement bonds in payment for the paving improvement.
I am in accord with the contention of counsel for appellants that the time the improvement was ordered and not the time of the issuance of the bonds is the controlling factor, and that a consideration of the three acts providing for the creation of a local improvement guaranty fund cannot lead to any other conclusion than that was the intention of the legislature.
To further extend this opinion by citation of supporting *Page 249 
authority would serve no useful purpose. I am convinced that the legislature did not intend any such result at that accomplished by the majority opinion.
The judgment should be reversed.